DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending in the application.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it is written in the form of a patent claim, rather than in narrative form (i.e. the first sentence of the abstract is an incomplete sentence)
In addition, the abstract is objected to because it uses the legal phraseology “means” (“actuating and tensioning means”; see line 9) 
In addition, the abstract is objected to because it uses phrases which can be implied (“the disclosure relates to”; see line 14).

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
It appears that the second full paragraph on page 10 of the original specification should be amended as follows since ref. no. “23” has already been used to identify the “holes 23” of the clamp member 20 and since there are no other “screw holes 23” shown in the figures:
--In addition, the actuating and tensioning means 40 may further comprise connection portions 45 configured to be connected to the frame 5, and in the embodiment shown in Fig. 3, the connection portions 45 are arranged on surfaces of two sides of the body portion 41 that are parallel to the force application direction A, and may be specifically formed as recesses or screw holes. Alternatively, in other embodiments, the main body portion 41 may be connected to the support frame 5 via a snap-fit structure. In other embodiments, it is also possible to directly fix the connected construction such as the support frame 5 to the locking member 30.--




Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
ref. nos. 50 (see Fig. 3 - two instances)
ref. nos. 30’ and 40’ (see Fig. 8)
In Fig. 3, the lead line for upper ref. no. 50 is objected to because it does not point to any feature in the figure.
In Fig. 5, the lead line for ref. no. 32 is objected to because it crosses through the text of the ref. no. 32.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 6-7 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In lines 5-6 of claim 1, “the engagement sheet” should be replaced with --the engagement sheets-- or --each engagement sheet--.
	Re Claim 4:  In line 1 of claim 4, “the engagement sheet of the clamping member has a first portion” should be replaced with --the engagement sheets of the clamping member have a first portion-- or --each engagement sheet has a first portion--.
	In addition, in line 2 of claim 4, “the side edge” should be replaced with --the side edges-- or --each side edge--.
	In addition, in line 4 of claim 4, “the slot” should be replaced with --the slots-- or –a respective one of the slots--.
Re Claim 6:  In lines 3-4 of claim 6, “the engagement sheet” should be replaced with --the engagement sheets-- or --each engagement sheet--.
Re Claim 7:  In lines 3-4 of claim 7, “the engagement sheet” should be replaced with --the engagement sheets-- or --each engagement sheet--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 10:  It is not clear if the entire “fastening mechanism of any one of claims 1-9” (lines 4-5) is meant to be positively claimed as part of the claimed “furniture assembly” or if only the “clamp member” of such a fastening mechanism is meant to be claimed.  
For examination purposes, for this Office Action only, the Examiner will interpret the claim as though the entire “fastening mechanism of any one of claims 1-9” is positively claimed as part of the “furniture assembly”.  Clarification and correction are required. 
If the above interpretation of the claim is correct, it appears that the claims should be amended as follows:
--10.  A furniture assembly comprising a first furniture member, a second furniture member, and a fastening mechanism according to any one of claims 1-9: 
wherein one of the first furniture member and the second furniture member is an elongated member; and the clamp member of the fastening mechanism 
the fastening mechanism is connected to the other of the first furniture member and the second furniture member.--
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kippenberg (US Patent 2,107,037).
	Re Claim 1:  Kippenberg discloses a fastening mechanism, the fastening mechanism being configured to connect a first member (1) to a second member (beam 2), wherein the fastening mechanism comprises: 
a clamp member (10) having an enclosure (10; see Figs. 1 and 2) for enclosing the first member (1), and engagement sheets (see annotated Fig. 1 below) extending from two side edges of the enclosure, the engagement sheet being provided with a first engagement portion (openings 13); 
a locking member (the enclosure formed by the two U-shaped pieces 2, 3; see Fig. 3 and annotated Figs. 1 and 2) having slots (the slots being formed between the inner edges of the two U-shaped pieces 2, 3 and the rivets 5, 6; see annotated Fig. 1 below), the engagement sheets of the clamp member being configured to be able to be inserted through the slots; and 
an actuating and tensioning means (comprising intermediately disposed block 4, screw 7, and screw disk 8) comprising: 
a body portion (8) provided with a second engagement portion (9) engaged with the first engagement portion (13) of the engagement sheets, and 
a force application mechanism (7) attached to the body portion (8) for applying a force on the locking member to shift a relative position between the locking member and the clamp member.

    PNG
    media_image1.png
    709
    677
    media_image1.png
    Greyscale

Re Claim 2:  Kippenberg discloses a fastening mechanism, wherein the force application mechanism comprises a screw (7) and a nut (4), the screw being inserted into a channel provided in the body portion (8) of the actuating and tensioning means and being screwed to the nut (4). 

Re Claim 3:  Kippenberg discloses a fastening mechanism, wherein the first engagement portion (13) comprises holes (13) provided in the engagement sheets, the second engagement portion (9) comprises raised portions (9) provided on opposite sides of the body portion of the actuating and tensioning means, and the raised portions are snap-fitted (see note below) into the holes. 
note: Examiner notes that the limitation related to a “snap-fitted” arrangement amo0unts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Re Claim 4:  Kippenberg discloses a fastening mechanism, wherein the engagement sheet of the clamp member (10) has a first portion (see annotated Fig. 1 below) extending from the side edge of the enclosure and a second portion (see annotated Fig. 1 below) extending from the first portion, wherein the first portion is configured to be inserted into the slot (see annotated Fig. 1 above) of the locking member, and the first engagement portion is arranged on the second portion.

    PNG
    media_image2.png
    308
    516
    media_image2.png
    Greyscale

	Re Claim 8:  Kippenberg discloses a fastening mechanism, wherein the locking member (at u-shaped pieces 2, 3) and the actuating and tensioning means (intermediately disposed block 4) are provided with guide mechanisms (at rivets 5, 6; Fig. 2) mating with each other.
Re Claim 9:  Kippenberg discloses a fastening mechanism, wherein a connection portion (rivets 5, 6) for fixing the second member (2) is arranged on the body portion. 
Re Claim 10 (specifically, 10/1-10/4 and 10/8-10/9), as best understood by the Examiner:  Kippenberg discloses a furniture assembly comprising a first furniture member (1) and a second furniture member (beam 2): 
wherein one of the first furniture member and the second furniture member is an elongated member (1); and the clamp member (10) of the fastening mechanism of any one of claims 1-9 (in this case, claims 1-4 and 8-9, as discussed above) is sleeved over the elongated member (1) such that the enclosure encloses an outer peripheral surface of the elongated member at a predetermined position, and
the fastening mechanism is connected to the other of the first furniture member and the second furniture member.

Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyen (FR 2661459, a copy of which is attached herewith along with a machine-generated English translation).
	Re Claim 1:  Doyen discloses a fastening mechanism, the fastening mechanism (see Figs. 1-4) being configured to connect a first member (T) to a second member (30), wherein the fastening mechanism comprises: 
a clamp member (10) having an enclosure (12) for enclosing the first member (T), and engagement sheets (14A, 14B) extending from two side edges of the enclosure, the engagement sheet being provided with a first engagement portion (at cavities 16A, 16B); 
a locking member (25) having slots (26A, 26B), the engagement sheets of the clamp member being configured to be able to be inserted through the slots; and 
an actuating and tensioning means (comprising nut 20 and screw 28) comprising: 
a body portion (the body of nut 20) provided with a second engagement portion (22) engaged with the first engagement portion (16A, 16B) of the engagement sheets, and 
a force application mechanism (screw 28) attached to the body portion for applying a force on the locking member to shift a relative position between the locking member and the clamp member.

    PNG
    media_image3.png
    460
    574
    media_image3.png
    Greyscale

Re Claim 2:  Doyen discloses a fastening mechanism, wherein the force application mechanism comprises a screw (28) and a nut (20), the screw being inserted into a channel (the threaded bore of the nut 20) provided in the body portion of the actuating and tensioning means and being screwed to the nut.
Re Claim 4:  Doyen discloses a fastening mechanism, wherein the engagement sheet (14A, 14B) of the clamp member (10) has a first portion (see annotated Fig. 4 below) extending from the side edge of the enclosure (12) and a second portion (see annotated Fig. 4 below) extending from the first portion, wherein the first portion is configured to be inserted into the slot (26A, 26B) of the locking member, and the first engagement portion is arranged on the second portion.

    PNG
    media_image4.png
    257
    594
    media_image4.png
    Greyscale

	Re Claim 5:  Doyen discloses a fastening mechanism, wherein a pair of the first portions (see annotated Fig. 4 above) of the engagement sheets respectively extend from the side edges of the enclosure (12) and are gradually close to each other, and a pair of the second portions (see annotated Fig. 4 above) extending from the first portions are parallel to each other.
Re Claim 10 (specifically, 10/1-10/2 and 10/4-10/5), as best understood by the Examiner:  Doyen discloses a furniture assembly comprising a first furniture member (T) and a second furniture member (30): 
wherein one of the first furniture member and the second furniture member is an elongated member (T); and the clamp member (10) of the fastening mechanism of any one of claims 1-9 (in this case, claims 1-2 and 4-5, as discussed above) is sleeved over the elongated member (T) such that the enclosure encloses an outer peripheral surface of the elongated member at a predetermined position, and
the fastening mechanism is connected to the other (30) of the first furniture member and the second furniture member.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt (US Patent 1,245,917).
	Re Claim 1:  Hewitt discloses a fastening mechanism, the fastening mechanism (see Figs. 1-4) being configured to connect a first member (1) to a second member (2), wherein the fastening mechanism comprises: 
a clamp member (3) having an enclosure (3) for enclosing the first member (1), and engagement sheets (4, 4) extending from two side edges of the enclosure, the engagement sheet being provided with a first engagement portion (the inner surfaces configured to engage the threaded portion of bolt 8; see Fig. 1); 
a locking member (5’) having slots (at 7; see annotated Fig. 4 below), the engagement sheets of the clamp member being configured to be able to be inserted through the slots; and 
an actuating and tensioning means (comprising bolt 8 and ferrule 5) comprising: 
a body portion (the body of bolt 8) provided with a second engagement portion (the threaded portion of bolt 8) engaged with the first engagement portion of the engagement sheets, and 
a force application mechanism (10) attached to the body portion for applying a force on the locking member to shift a relative position between the locking member and the clamp member.

    PNG
    media_image5.png
    489
    807
    media_image5.png
    Greyscale

Re Claim 4:  Hewitt discloses a fastening mechanism, wherein the engagement sheet (4, 4) of the clamp member (3) has a first portion (see annotated Fig. 1 above) extending from the side edge of the enclosure (3) and a second portion (see annotated Fig. 1 above) extending from the first portion, wherein the first portion is configured to be inserted into the slot  of the locking member, and the first engagement portion is arranged on the second portion.
	Re Claim 5:  Hewitt discloses a fastening mechanism, wherein a pair of the first portions (see annotated Fig. 1 above) of the engagement sheets respectively extend from the side edges of the enclosure (3) and are gradually close to each other, and a pair of the second portions (see annotated Fig. 1 above) extending from the first portions are parallel to each other.
Re Claim 6:  Hewitt discloses a fastening mechanism, wherein the locking member has a flared portion (see annotated Fig. 4 above), the flared portion faces toward the enclosure (3) of the clamp member, and an inner wall surface of the flared portion engages with the first portions of the engagement sheet.
Re Claim 7:  Hewitt discloses a fastening mechanism, wherein the flared portion has oppositely-extending side walls, the inner wall surface of the side wall is provided with a flange (see annotated Fig. 4 above), and an inner edge of the flange engages with an outer edge of the engagement sheet.
Re Claim 8:  Hewitt discloses a fastening mechanism, wherein the locking and the actuating and tensioning means are provided with guide mechanisms (at the interface between ferrule 5 larger ferrule 5’; Fig. 1) mating with each other.
Re Claim 9:  Hewitt discloses a fastening mechanism, wherein a connection portion (9, 10) for fixing the second member (2) is arranged on the body portion (the body of bolt 8).
Re Claim 10 (specifically, 10/1 and 10/4-10/9), as best understood by the Examiner:  Hewitt discloses a furniture assembly comprising a first furniture member (1) and a second furniture member (2): 
wherein one of the first furniture member and the second furniture member is an elongated member (1); and the clamp member (3) of the fastening mechanism of any one of claims 1-9 (in this case, claims 1 and 4-9, as discussed above) is sleeved over the elongated member (1) such that the enclosure (3) encloses an outer peripheral surface of the elongated member at a predetermined position, and
the fastening mechanism is connected to the other (2) of the first furniture member and the second furniture member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678